This case is before us upon the transcript, but no statement of facts appears in the record. Neither the appellant nor the appellee has filed a brief, but appellee has filed a motion in which he asks that the judgment of the trial court be affirmed and that he have judgment against the sureties on the supersedeas bond. We have examined the record and find that the cause of action is one of which the trial court had jurisdiction and no fundamental error appears. The motion of appellee will, therefore, be granted, the judgment of *Page 633 
the court below affirmed, and judgment here rendered against the sureties on appellant's supersedeas bond for the full amount of the judgment below. Art. 1857, R.C.S., 1925; Cockburn v. Hightower, Chief Justice, et al., 121 Tex. 555, 52 S.W.2d 365; Beauty Service Corporation v. Davis, Tex.Civ.App. 116 S.W.2d 463.
Affirmed with judgment against sureties.